DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the combination of Stein and Herrmann does not teach an arrangement of three PCBs, spaced apart and interconnected by lengths of flexible interconnect, configured to fit within a round cross-section of a case/housing. Applicant’s arguments are generally pointing to the features of Stein and Herrmann that do not anticipate the claims.
Firstly, it is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, the combination of Stein and Herrmann is not relied upon to exactly teach a number and configuration of PCBs, but rather that the knowledge in the art includes stacking PCBs, a round cross-section in a housing for an implantable sensor device, interconnection using flexible interconnect, and other features as required by the claims, and that it would therefore be obvious to configure the PCBs to use specifically three PCBs arranged in a stack within the space provided by a circular cross-section. In other, dependent claims, this rationale is also relied upon to show that relative dimensionality and arrangement of electronic components on said PCBs are obvious to one of ordinary skill in the art based on the teachings in the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim(s) 1 and 53-59, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Publication No. 2011/0319755) hereinafter referred to as Stein; in view of Herrmann et al. (U.S. Patent Application Publication No. 2017/0119472) hereinafter referred to as Herrmann.
Regarding claims 1 and 66, Stein teaches an implantable medical device (Fig. 1, element 100), comprising: 
an electronics assembly including a printed circuit assembly (¶[0047] “electronic assemblage”) and a case having a round cross-section (Fig. 1, the rounded edge therefore imparts a round cross-section); 
a power component coupled to the electronics assembly (Fig. 14, element 117 in Fig. 1, ¶[0047], broadly); and 
an antenna component coupled to the electronics assembly (¶[0047] antennas, broadly; further in Fig. 1, as element 107 loop antenna), wherein the electronics assembly includes a space-efficient printed circuit assembly comprising two printed circuit boards (¶[0215] and Fig. 16, printed circuit boards elements 1612 and 1616);
wherein the printed circuit boards (PCBs) are not identical to each other (¶[0215] the PCB electronic circuitry elements in ¶[0093] and elsewhere are distributed between the two PCBs), wherein at least one PCB comprises a central processor unit (CPU), integrated circuit, or chip (¶[0093] processor, ¶[0116] ASICs, ¶[0215] operational circuitry for performing parameter measurements), and another PCB comprises a memory (¶[0093] memory, ¶[0215] operational circuitry for performing parameter measurements).
Stein further teaches that these elements are all configured such that they fit within the round cross-section of the case (Fig. 16).
Stein teaches that the sensors are connected to the PCBs via the flexible interconnect, but doesn’t teach that the PCBs comprise at least three rigid printed circuit boards that are each secured to a length of flexible interconnect and are physically and electrically coupled together by way of the length of flexible interconnect, where a first and a second of the plurality of rigid printed circuit boards are spaced apart from one another along the length of the flexible interconnect, where the flexible interconnect is folded between the first and second rigid printed circuit boards to thereby stack the first rigid printed circuit board above the second rigid printed circuit board. 
It is noted that there is no disclosed criticality to either the shapes of the circuit boards or their particular arrangement within the case.
Attention is drawn to the Herrmann reference, which teaches a plurality of rigid printed circuit boards (Fig. 11, elements 168 and 170) that are each secured to a length of flexible interconnect (Fig. 11, element 172) and are physically and electrically coupled together by way of the length of flexible interconnect (¶[0125]), where a first and a second of the plurality of rigid printed circuit boards are spaced apart from one another along the length of the flexible interconnect, where the flexible interconnect is folded between the first and second rigid printed circuit boards to thereby stack the first rigid printed circuit board above the second rigid printed circuit board (Fig. 11). Hermann also teaches that the PCBs are not identical (Fig. 11, the two PCBs are substantially different in components depicted mounted thereon).
It would have been obvious to one of ordinary skill in the art to modify the PCB stack of Herrmann to include flexible interconnect between the two boards, because Herrmann teaches that it facilitates the transfer of data (Herrmann, ¶[0132]).
Hermann also does not teach a three PCB assembly.
It is noted that Stein and Hermann together teach all of the claimed electronic components and that these components are distributed among the PCBs taught, and the PCBs are interconnected by lengths of folded flexible interconnect.
Therefore, Stein as modified teaches all of the claimed invention except for the number of boards of the multi-board stacked printed circuit assembly and the specific distribution of electronic components amongst the three PCBs. 
However, with only three PCBs, and no particularly specified electronic components, the number of possible locations for each of these components is finite and the results of moving them predictable, due to the fact that in any of the possible arrangements, all of the electronic components are interconnected into one system. It would have been obvious to one of ordinary skill in the art to modify the PCB stack and electronic components of Stein as modified to comprise three PCBs, each of which is connected by a length of folded flexible interconnect, because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Regarding claim 53, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein at least one of the electronics assembly, power component, and antenna component is enclosed in a hermetically sealable casing (¶[0218] the encapsulating enclosure is hermetically sealed).
Regarding claim 54, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor a plurality of kinematic parameters (¶[0068] accelerometer and load sensing platform, ¶¶[0070-0071], ¶[0074]).
Regarding claim 55, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes at least one sensor configured to monitor pressure (¶[0068] load sensing platform, ¶[0070]).
Regarding claim 56, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor biologic parameters associated with at least one of temperature (¶[0208] localized temperature), pH (¶[0208]), and biomarkers associated with infection.
Regarding claim 57, Stein as modified teaches the implantable medical device of claim 1. 
Stein further teaches wherein each of the three rigid printed circuit boards has a plurality of perimeter edges defining a generally rectangular form (Fig. 24), and the perimeter edge of the first rigid printed circuit board facing a first end of the case has a dimension greater than the perimeter edge of the second rigid printed circuit board facing the first end and the perimeter edge of the third rigid printed circuit board facing the first end (Fig. 24, there is a long edge, and other, shorter edges).
Regarding claim 58, Stein as modified teaches the implantable medical device of claim 57.
Stein further teaches wherein the round cross-section of the casing has a diameter (Figs. 3-4 and 23).
Stein does not teach that the dimension of the perimeter edge of the first rigid printed circuit board facing the first end of the case is closer to the diameter than the dimension of the perimeter edge of the second rigid printed circuit board facing the first end and the dimension of the perimeter edge of the third rigid printed circuit board facing the first end.
However, this appears to describe that one of the PCBs is larger than the others and there is no disclosed criticality to this arrangement.
Therefore, with only three PCBs, the relative dimensions of each only have two possible solutions, larger or smaller than the other PCBs in question. This number of possibilities is finite and the results of changing them are predictable, due to the fact that in any of the possible arrangements, all of the electronic components are interconnected into one system and only constrained by the intended design environment, which is taught by Stein. It would have been obvious to one of ordinary skill in the art to modify the PCB stack of Stein as modified to comprise three PCBs, where one of these PCBs is larger than the others, because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Regarding claim 59, Stein as modified teaches the implantable medical device of claim 1. 
Stein further teaches wherein each of the three rigid printed circuit boards has a surface with circuitry mounted thereto, and the three rigid printed circuit boards are stacked such that the surface of each rigid printed circuit board faces at least one surface of another rigid printed circuit board (this claim is not interpreted to require there to be no intervening elements, but rather to claim that the circuit boards are stacked such that the large faces are parallel, see Fig. 16 of Stein for teaching this configuration).
Regarding claim 64, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches further comprising a casing having a central section and a radome (top surface of the housing is considered the radome, Fig. 3 and 23 show the arrangement of the housing with the antenna beneath), wherein the central section houses the printed circuit assembly (Fig. 16 and 19 show the PCB assembly inside the housing of Fig. 3), and the radome surrounds the antenna component (Fig. 23, element 2302 is the antenna) and is hermetically sealed to the central section to thereby enclose the antenna component (¶[0169], ¶[0218]).
Regarding claim 65, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is characterized by a diameter, the power component is characterized by a diameter, and the diameters are substantially equal (in this case, substantially equal is interpreted as both fitting within the same limited circumference provided by the intratibial implant, Fig. 2, ¶[0058] describes the power component).
Claim(s) 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Herrmann as applied to claim 1 above, and further in view of Filman et al. (U.S. Patent Application Publication No. 2014/0322935) hereinafter referred to as Filman.
Regarding claims 60-63, Stein as modified teaches the implantable medical device of claim 1.
Stein does not teach a clip for retaining the PCB assembly.
Attention is brought to the Filman reference, which teaches a printed circuit assembly (540) further comprising a clip (550) and a header assembly (conductive rail 226), wherein the clip is configured to affix the printed circuit board assembly relative to the header assembly (Fig. 5, 6A-6C, Fig. 7);
wherein: the clip comprises a first arm located relative to a first side of the printed circuit board assembly and a second arm located relative to a second side of the printed circuit board assembly (Fig. 5, 6A-6B), and the header assembly comprises a first feature configured to engage with a first feature of the first arm and a second feature configured to engage with a second feature of the second arm (Fig. 6C, two features are two faces of rail 226);
 wherein the clip is configured to fit within the case (Fig. 7);
wherein the header assembly is hermetically sealed to the first end of the case (Stein teaches hermetically sealed case: ¶[0169, ¶[0218]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the PCB stack of Stein as modified to include a clip and header assembly for affixing the PCB stack to the header and case, as taught by Filman, because Filman teaches that the clip assembly allows for easy assembly of the circuit board within a device (Filman, Title) and does not require additional fixation (benefit of frictional fit, Filman ¶[0031]).
Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein and Herrmann as applied to claim 1 above, and further in view of Thompson et al. (U.S. Patent Application Publication No. 2002/0026224,) hereinafter referred to as Thompson.
Regarding claim 67, Stein as modified teaches the implantable medical device of claim 1.
Stein further teaches wherein at least one PCB comprises a central processor unit (CPU), integrated circuit, or chip (¶[0093] processor, ¶[0116] ASICs, ¶[0215] operational circuitry for performing parameter measurements), and another PCB comprises a memory (¶[0093] memory, ¶[0215] operational circuitry for performing parameter measurements).
Stein does not teach a surface acoustic wave (SAW) chip.
Attention is brought to the Thompson reference, which teaches an implantable medical device comprising a SAW chip (¶[0073]).
It would have been obvious to one of ordinary skill in the art to modify the PCB assembly of Stein as modified to include a SAW chip, because Thompson teaches that in SAW resonators, signal processing can be combined with spread spectrum filtering for low transmission power and high rejection against jamming and interference, and high reliability (Thompson ¶[0021]).
It is noted that Stein, Hermann, and Thompson together teach all of the claimed electronic components and that these components are distributed among the PCBs taught.
Therefore, Stein as modified teaches all of the claimed invention except for the specific distribution of electronic components amongst the three PCBs. 
However, with only three PCBs, and only three specified electronic components, the number of possible locations for each of these components is finite and the results of moving them predictable, due to the fact that in any of the possible arrangements, all of the electronic components are interconnected into one system. It would have been obvious to one of ordinary skill in the art to modify the PCB stack and electronic components of Stein as modified to comprise three PCBs, each of which contain one of a CPU, memory, and SAW chip, because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/
Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792